DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the second portion contacting the second end surface and being thicker than the first portion” (see 35 U.S.C. 112(b) rejection below for more detail) of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, in light of the specification (e.g. see FIG. 5), it is unclear how the joining component has a first portion between the first lower surface and the electrode and a second portion between the second lower surface and the electrode, the second portion contacting the second end surface and being thicker than the first portion when the second end surface is claimed as intersecting the second lower surface and the upper surface (this would correspond to the surface 53 in FIG. 5; disclosed as the first end surface). 
In the interest of compact prosecution, “the metal connector plate has an upper surface facing away from the semiconductor chip, a first lower surface facing the electrode, a first end surface intersecting the first lower surface, a second lower surface facing towards the semiconductor chip and intersecting the first end surface, and a second end surface intersecting second lower surface and the upper surface” is interpreted as “the metal connector plate has an upper surface facing away from the semiconductor chip, a first lower surface facing the electrode, a second end surface intersecting the first lower surface, a second lower surface facing towards the semiconductor chip and intersecting the second end surface, and a first end surface intersecting second lower surface and the upper surface.”
Allowable Subject Matter
Claims 12-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art generally discloses (see US Pub. No. 2018/0174998, FIGs. 1-2) a packaged semiconductor device, comprising: a first frame (22) having a first surface; a second frame (24) spaced from the first frame in a first direction; a semiconductor chip (12) mounted on the first surface, the semiconductor chip having a first electrode (14) on a first side facing the first surface and a second electrode (16) on a second side facing away from the first frame; and a connector plate (26) having a lower surface that is joined to the second electrode by solder (44) and an upper surface facing away from the second electrode, the connector plate having at least one edge (26c) including a change in height less than a full thickness of the connector plate, the connector plate electrically connecting the second electrode to the second frame.
However, regarding claims 12-17, the prior art failed to disclose or reasonably suggest the claimed packaged semiconductor device particularly characterized by the change occurring at a position above the second electrode such that an outer edge of the lower surface on the at least one edge of the connector plate is inside an outer edge of the second electrode, an outer edge of the upper surface on the at least one edge of the connector play being beyond the outer edge of the second electrode.
Regarding claims 18-20, the prior art failed to disclose or reasonably suggest the claimed semiconductor device particularly characterized by an outer edge of the second electrode being at a position along a first direction that is parallel to the second surface that is between a position along the first direction of the first end surface and a position along the first direction of the second end surface, a distance between the second lower surface and the second electrode is greater than a distance between the first lower surface and the second electrode.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2019/0214334, FIG. 22 discloses a lead (12) bonded to solder (99) having an upper surface (13), a first lower surface (14), a second end surface (23) intersecting the first lower surface, a second lower surface (24) intersecting the second end surface, and a first end surface intersecting second lower surface and the upper surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/           Primary Examiner, Art Unit 2896